Name: Commission Regulation (EEC) No 2623/91 of 2 September 1991 amending Regulation (EEC) No 2540/91 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 9 . 91 Official Journal of the European Communities No L 245/15 COMMISSION REGULATION (EEC) No 2623/91 of 2 September 1991 amending Regulation (EEC) No 2540/91 on the supply of white sugar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 2540/91 (3) issued an invitation to tender for the supply, as food aid, of 6 058 tonnes of sugar ; whereas, following a request by the beneficiary, some of the conditions specified in the Annexes to the Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2540/91 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6 . 1989, p. 1 . (') OJ No L 238, 27. 8 . 1991 , p. 5. No L 245/16 Official Journal of the European Communities 3 . 9 . 91 ANNEX 'ANNEX I LOTS A, B, C, D and E 1 . Operation No ('): see Annex II 2. Programme : Lots A, B, D and E : 1 990 ; Lot C : 1 989 3. Recipient ( l2) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 GenÃ ¨ve 19 : tel . 34 55 80, telex : 412133 LRCS CH, fax 733 03 95 4. Representative of the recipient (2) : Lot A : Croissant Rouge Tunisien, 19 rue d Angleterre, Tunis 1000 ; tel . 24 06 30/24 55 72, telex 14524 HILAL TN ; Lot B + C : Croix Rouge Burkinabe, BP 340, Ouagadougou ; tel . 30 08 77, telex LSCR 5438 BF Ouagadougou ; Lots D : Croissant Rouge Algerien, 15 bis Bd Mohamed V, Alger ; tel. 264 57 27/28 , telex HILAL 67356 DZ or 66442 CRA ; Lot E : Red Crescent Society of the Yemen Arab Republic, Head Office, Bldg No 10, street 26 September, Sana'a, Yemen Arab Republic ; tel . : 20 31 33/32/33, telex 3124 HILAL YE 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29. 4. 1991 , p. 1 (under V.A.I) 8 . Total quantity : 357 tonnes 9. Number of lots : five ; see Annex II 10. Packaging and marking (4) (8) : see OJ No CI 14, 29. 4. 1991 , p. I (under VA2 and V.A.3) Markings in French and English Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : Lots A, D and E : free at port of landing  landed ; Lots B and C : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Tunis-Rades ; Lot D : Alger ; Lot E : Hodeida ; 16. Address of the warehouse and, if appropriate, port of landing : Lots B and C : Entrepot Croix ­ Rouge, Ouagadougou 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 9  20. 10 . 1991 18. Deadline for the supply : Lots A, D and E : 30. 10 . 1991 ; Lots B and C : 15 . 12. 1991 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 10 . 9 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 9 . 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27. 9  27. 10 . 1991 (c) deadline for the supply : Lots A, D and E : 7. 11 . 1991 ; Lots B and C : 22. 12. 1991 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders 24. 9 . 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6 . 10  6. 11 . 1991 (c) deadline for the supply : Lots A, D and E : 14. 11 . 1991 ; Lots B and C : 29. 12. 1991 3. 9. 91 Official Journal of the European Communities No L 245/17 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (s): Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, , 200, rue de la Loi , B-1049 Bruxelles, telex : 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 8. 8 . 1991 fixed by Commission Regulation (EEC) No 2307/91 (OJ No L 226, 14. 8 . 1991 , p. 7) No L 245/18 Official Journal of the European Communities 3. 9. 91 LOTS F, G, H, K and L 1 . Operation No ('): see Annex II 2. Programme : 1991 3. Recipient (12) : (Mr GaudÃ ©) UNHCR, Case PÃ ³stale 2500, CH-1211 Geneva 2 Depot ; tel . 739 84 80, telex 412404 UNHCR CH 4. Representative of the recipient (2) : Lots F and L : UNHCR Sub-office in N ZÃ ©rÃ ©korÃ ©, av. de la RÃ ©publique, PO Box 222, Conakry ; tel . 44 34 87, fax (UNDP) (224) 44 24 85 ; Lot G : Croissant Rouge Algerien, 15 bis Bd. Mohamed V, Alger ; telex 52914 ; Lot H : UNHCR  charge de mission, 34 ave Houdaille, Immeuble Sidam, 10e Ã ©tage, Abidjan ; tel. (225)33 24 72, telex 22684 CI HCRICO, fax (UNDP) (225)21 13 67 ; Lot K : HCR Regional Office for Central Africa, BP 7248, Kinshasa, Zaire ; tel . 241 32/21 397, telex 20357 ZR HICOM 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3): see OJ No C 114, 29. 4. 1991 , p. 1 (under VA.I) 8 . Total quantity : 1 150 tonnes 9. Number of lots : five ; see Anne* II 10 . Packaging and marking (4) (8) : see OJ No C 114, 29. 4. 1991 , p. 1 (under VA.2 and VA.3) Markings in French and English Supplementary markings on the packaging : see Annex II 11 . Method of mobilization f) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1.7. 1981 , p. 4) 1 2. Stage of supply : Lots G, H : free at port of landing  landed ; Lots F, K and L : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot G : Arzew ; Lot H : San Pedro 16. Address of the warehouse and, if appropriate, port of landing : Lot F : UNHCR depot at Nzereko ; Lot K : UNHCR depot at Aru ; Lot L : UNHCR depot at Gueckedo, Guinea 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 9  20. 10 . 1991 18 . Deadline for the supply : Lots G and H : 30 . 10 . 1991 ; Lots F and L : 20. 11 . 1991 ; Lot K : 15. 12. 1991 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 10 . 9 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 9 . 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 27 . 9  27. 10. 1991 (c) deadline for the supply : Lots G and H : 7. 11 . 1991 ; Lots F and L : 27. 11 . 1991 ; Lot K : 27. 12. 1991 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders 24. 9 . 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6. 10  6. 11 . 1991 (c) deadline for the supply : Lots G and H : 14. 11 . 1991 ; Lots F and L : 5. 12. 1991 ; Lot K : 29. 12. 1991 No L 245/ 193 . 9 . 91 Official Journal of the European Communities 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 8 . 8 . 1991 fixed by Commission Regulation (EEC) No 2307/91 (OJ No L 226, 14. 8 . 1991 , p. 7) No L 245/20 Official Journal of the European Communities 3 . 9 . 91 LOTS M and N 1 . Operation Nos ('): see Annex II 2. Programme : 1990 and 1991 3. Recipient ( l2) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (u) : see OJ No C 114, 29 . 4. 1991 , p. 1 , (under VAl .) 8 . Total quantity : 2 756 tonnes 9. Number of lots : two ; see Annex II 10. Packaging and marking (4) (") (14) : see OJ No C 114, 29. 4. 1991 , p. 1 (under VA..2 and VA3). Markings in French, English, Portuguese, Spanish Supplementary markings on the packaging : see Annex II 11 . Method of mobilization Q ( l0) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7 . 1981 , p. 4) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20. 9 - 20. 10 . 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 10. 9 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 9 . 1991 at 12 noon (b) period for making the goods available at the port of shipment : 27. 9 . - 27. 10 . 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 24. 9 . 1991 at 12 noon (b) period for making the goods available at the port of shipment : 6. 10. - 6. 11 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : (*) Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200, rue de la Loi , B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 8 . 8 . 1991 , fixed by Commission Regulation (EEC) No 2307/91 (OJ No L 226, 14, 8 . 1991 , p. 7) 3 . 9 . 91 Official Journal of the European Communities No L 245/21 LOT O 1 . Operation Nos ('): see Annex II 2. Programme : 1991 3. Recipient (I2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods f) : see OJ No C 114, 29. 4. 191 , p. 1 (under VA.l ) 8 . Total quantity : 1 795 tonnes 9. Number of lots : one lot in six part, see Annex II 10 . Packaging and marking (4) : see OJ No C 114, 29. 4. 1991 , p. 1 (under VA.2 and V.A.3) Markings in French and English, Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization i7) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 20 . 9  20 . 10 . 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 10 . 9 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 9 1991 at 12 noon (b) period for making the goods available at the port of shipment : 27. 9 .  27. 10 . 1991 (c) deadline for the supply :  21 . B. In the case of a third invitation to tender : 1 (a) deadline for the submission of tenders : 24. 9 1991 at 12 noon (b) period for making the goods available at the port of shipment : 6 . 10 .  6. 11 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 8. 8 . 1991 , fixed by Commission Regulation (EEC) No 2307/91 (OJ No L 226, 14. 8 . 1991 , p. 7) No L 245/22  Official Journal of the European Communities 3 . 9 . 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commisson delegate to be contacted by the successful tenderer : see list published in OJ No C 114 of 29. 4. 1991 , p. 33 . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels . Lot M : caesium-134 and - 137 and iodine 131 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate (lots A, D, E, F, G, H, K, L, M, N, O),  certificate of origin . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05, 236 33 04. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of these Annexes . Q The rule provided at the second indent of Article 18 (2) (a) Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) Lots A, D, K : To be delivered on standard pallets  20 bags each pallet  wrapped in shrunk cover. (') Lots A and E : All the documents must be legalized by the diplomatic representative at the country of origin of the product. ( ,0) The supplier should send a duplicate of the original invoice to : MM. De Keyzer &amp; Schiitz B. V. Postbus 1438 Blaak 16 3000 BK Rotterdam, Netherlands. (") Lot M : Shipment to take place in 20-foot containers ; conditions FCL/LCL Shippers-count-load and stowage (els). The successful tenderer has to submit to the recipent's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of wich to be provided to the beneficiary's forwarder. (n) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (,3) Radiation certificate must be issued by official authorities and be legalized for Sudan. (H) Lot M : Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be respon ­ sible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply.'